Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 124







In the Interest of M.S.,



Southeast Human Service Center, 		Petitioner and Appellee



v.



M.S., 		Respondent and Appellant







No. 20160230







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Bradley A. Cruff, Judge.



AFFIRMED.



Per Curiam.



Ronald W. McBeth, State’s Attorney, 413 Third Avenue North, Wahpeton, N.D. 58075, for petitioner and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for respondent and appellant; submitted on brief.

Interest of M.S.

No. 20160230



Per Curiam.

[¶1]	M.S. appeals from a district court order authorizing the involuntary treatment of M.S. with prescribed medication for up to 90 days.  M.S. argues the district court erred in ordering the involuntary treatment with medication.  We conclude the district court’s findings are supported by clear and convincing evidence and are not clearly erroneous.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers